Citation Nr: 1021680	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  06-18 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease of the cervical 
spine.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease of the lumbosacral 
spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1984 to March 
2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  Thereafter, the Veteran's file was 
transferred to the RO in Winston-Salem, North Carolina.

In March 2008, the Veteran withdrew his request for a Travel 
Board hearing.  See 38 C.F.R. § 20.704(e) (2009).

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claims of entitlement to an initial disability rating in 
excess of 10 percent for degenerative disc disease of the 
cervical spine and entitlement to an initial disability 
rating in excess of 10 percent for degenerative disc disease 
of the lumbosacral spine.

The Board notes that the Veteran's most recent VA examination 
for his cervical spine took place in November 2003, more than 
six years ago.  The Board also notes that his most recent VA 
examination for his lumbosacral spine took place in March 
2006, more than four years ago.  Since that time, the medical 
evidence of record reflects that the Veteran's chronic back 
pain has worsened, and he has argued that the ratings 
assigned do not accurately reflect the functional impact of 
his disabilities on his daily life.  As the current severity 
and extent of the Veteran's service-connected spine 
disabilities is unclear, the Board finds that a new VA 
examination is necessary in order to fully and fairly 
evaluate his increased rating claims.

Additionally, at his November 2003 VA examination, it was 
noted that the Veteran had recently received inpatient 
treatment for his low back pain at Creighton University in 
Omaha, Nebraska.  Furthermore, in an August 2005 statement, 
the Veteran's private physician noted that the Veteran was 
hospitalized for his back in September 2004.  Finally, at his 
March 2006 fee-basis VA examination by QTC Medical Services, 
it was noted that the Veteran had been hospitalized for his 
back in October 2003 and October 2004.  On remand, the 
Veteran should be asked to provide the names, addresses, and 
approximate dates of treatment of all health care providers, 
both VA and private, who have treated him for his spine 
disabilities since April 2003.  After securing any necessary 
release, the RO/AMC should obtain any records identified 
which are not duplicates of those contained in the claims 
file.

Finally, in an August 2005 statement, the Veteran's private 
physician indicated that the Veteran had applied for Social 
Security Administration (SSA) disability benefits.  However, 
an application for SSA benefits, a decision awarding such 
benefits, and any underlying records upon which such a 
decision is based are not contained in the claims file.  As 
these records may be relevant to the current appeal, a 
request should be made to the SSA for any records pertaining 
to the Veteran, including any decisions and any medical 
evidence relied upon in making those decisions.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
both VA and private, who have treated him 
for his cervical or lumbosacral spine 
disabilities since April 2003.  After 
securing any necessary release, the RO/AMC 
should obtain any records identified which 
are not duplicates of those contained in 
the claims file, including all available 
treatment records from Creighton 
University Medical Center in Omaha, 
Nebraska.  If any requested records are 
unavailable, then the file should be 
annotated as such and the Veteran should 
be so notified.

2.  Contact the SSA and request copies of 
the records pertinent to the Veteran's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  Schedule the Veteran for a VA spine 
examination to determine the current 
severity of his service-connected 
degenerative disc disease of the cervical 
spine and lumbosacral spine.  The claims 
file must be provided to and be reviewed 
by the examiner in conjunction with the 
examination.  A complete rationale should 
be provided for all opinions expressed.

The examiner should describe all 
symptomatology related to the Veteran's 
cervical and lumbosacral spine 
disabilities, to include orthopedic and 
neurological symptoms.  All indicated 
tests should be performed and all 
findings should be reported in detail, 
including range of motion of the cervical 
spine and thoracolumbar spine (specifying 
at what degree in motion pain begins) and 
motor and sensory evaluation.

The examiner should describe any 
functional loss pertaining to the 
service-connected disabilities due to 
pain or weakness, and to document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion on the degree of any functional 
loss that is likely to result from a 
flare-up of symptoms or on extended use.  
If intervertebral disc disease is present 
and related to the service-connected 
disabilities, the examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms, to include any 
incapacitating episodes (acute signs and 
symptoms of intervertebral disc syndrome 
that have required bed rest prescribed by 
a physician and treatment by a 
physician).

4.  After the development requested above 
as well as any additional development 
deemed necessary has been completed, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

